 Case 1:18-cv-07454-RPK-VMS Document 97 Filed 09/11/20 Page 1 of 1 PageID #: 1229



LEADER BERKON                                                                               New York
                                                                                            Los Angeles
COLAO & SlLVERSTEIN LLP                                                                     Philadelphia


630 Third Avenue, 17th Floor, New York, New York 10017
tel 212.486.2400 fax 212.486.3099 leaderberkon.com


                                               September 11, 2020

    BY ECF

    Hon. Vera M. Scanlon
    United States District Court
    Eastern District of New York
    225 Cadman Plaza East, 1214 South
    Brooklyn, New York 11201

                    Re:     China Southern Airlines Co., Ltd. v. The Port Authority of New York and
                            New Jersey, Civil Action No. 1:18-cv-7454-RJD-VMS

    Dear Judge Scanlon:
           We are counsel for plaintiff China Southern Airlines (“CSA”) in the above-referenced
    matter. In anticipation of the September 14, 2020 Conference regarding CSA’s motion to
    compel the production of certain documents from Defendant Delta, CSA writes to inform the
    Court that, given Delta’s representation that Mr. Amar Singh was only involved with post-
    accident investigation, CSA is no longer pursuing the employee files for Mr.
    Singh. Accordingly, CSA’s motion to compel to be discussed on September 14 is limited to the
    employee files for Delta employee “Mary” and Delta’s relevancy redactions to certain responsive
    documents.

                                                         Respectfully Submitted,



                                                         BRIAN K. CIFUENTES
